Harvey, J.
(dissenting in part): I agree with the principles of law stated in the syllabi, but think the writ should be allowed instead of denied. Our statute requires that the petitioner be discharged when his restraint is illegal (Gen. Stat. 1915, §§ 7619, 7630). The record shows that the court received the plea, pronounced sentence of a term in jail and a fine, and issued a committment to the sheriff commanding him to restrain the petitioner for the term of the jail sentence and until the fine and costs are paid. All of this was done on Sunday and hence void. The sheriff is holding the petitioner under this void commitment; it is the only authority he claims to have. Restraint under a void committment being illegal, the statute requires the petitioner’s discharge.